Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on August 1, 2016. It is noted, however, that applicant has not filed a certified copy of the JP-2016-151030 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (20110222732) in view of Stein (20100172542).
With regard to claim 1, Higuchi discloses a lane separation line detection correcting device of an own vehicle, comprising: 
a camera to capture an image of a lane separation line of a road along which the own vehicle is traveling, and capture an image of a preceding vehicle traveling along a same driving lane as the own vehicle; and at least one processor (a travelling environment recognition device 1 and a control unit 2 which has in-vehicle cameras 4a & 4b, see at least [0027]-[0029]+ & Fig.2)configured to: 
perform image processing on the captured image of the lane separation line to detect the lane separation line; perform image processing on the captured image of the preceding vehicle to detect a position of the preceding vehicle (detect a 3D object along the road such as building, moving object, traffic lane, a curb, and etc., see at least [0046]+); 

Higuchi fails to teach  estimate a maximum curvature of the road along which the own vehicle is traveling, based on the position of the preceding vehicle that is detected via the image processing on the captured image of the preceding vehicle; and correct a curvature of the lane separation line of the road along which the own vehicle is traveling that is obtained based on the image of the lane separation line to be within the maximum curvature that is estimated using the position of the preceding vehicle.

Stein discloses an assistance system which:
estimate a maximum curvature of the road along which the own vehicle is traveling, based on the position of the preceding vehicle that is detected via the image processing on the captured image of the preceding vehicle (horizontal distance d.sub1 separates features 410 and 412 are estimated as well as estimating the distance d.sub2, see at least [0116]-[0119]+); and 
correct a curvature of the lane separation line of the road along which the own vehicle is traveling that is obtained based on the image of the lane separation line to be within the maximum curvature that is estimated using the position of the preceding vehicle (using the measurement from multiple or all the image frames, the points of the plot can be fit with a linear fit producing a line and the point of intersection of the line with the time (T), see at least [0121]-[0124]+).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Higuchi by including to estimate a maximum curvature of the road along which the own vehicle is traveling, based on the position of the preceding vehicle that is detected via the image processing on the captured image of the preceding vehicle; and correct a curvature of the lane separation line of the road along which the own vehicle is traveling that is obtained based on the image of the lane separation line to be within the maximum curvature that is estimated using the position of the preceding vehicle as taught by Stein for improving driving performing of vehicles with safety.

With regard to claim 2, Higuchi discloses a lane separation line detection correcting method of an own vehicle, comprising: 
capturing, by a camera, an image of a lane separation line of a road along which the own vehicle is traveling, and an image of a preceding vehicle traveling along a same driving lane as the own vehicle (a travelling environment recognition device 1 and a control unit 2 which has in-vehicle cameras 4a & 4b, see at least [0027]-[0029]+ & Fig.2); 
performing, by at least one processor, image processing on the captured image of the lane separation line to detect the lane separation line (the travelling environment recognition device 1 takes images of the state ahead of the target vehicle with separation line of lanes, see at least [0032]+ & [0044]-[0045]+);; 
perform, by the at least one processor, image processing on the captured image of the preceding vehicle to detect a position of the preceding vehicle (detect a 3D object along the road such as building, moving object, traffic lane, a curb, and etc. with position information of the objects, see at least [0046]+);

Higuchi fails to teach estimating, by the at least one processor, a maximum curvature of the road along which the own vehicle is traveling, based on the position of the preceding that is detected via the image processing on the captured image of the preceding vehicle; and correcting, by the at least one processor, a curvature of the lane separation line of the road to be within on the maximum curvature that is estimated using the position of the preceding vehicle.

Stein discloses an assistance system which:
estimate a maximum curvature of the road along which the own vehicle is traveling, based on the position of the preceding vehicle that is detected via the image processing on the captured image of the preceding vehicle (horizontal distance d.sub1 separates features 410 and 412 are estimated as well as estimating the distance d.sub2, see at least [0116]-[0119]+); and 
correct a curvature of the lane separation line of the road along which the own vehicle is traveling that is obtained based on the image of the lane separation line to be within the maximum curvature that is estimated using the position of the preceding vehicle (using the measurement from multiple or all the image frames, the points of the plot can be fit with a linear fit producing a line and the point of intersection of the line with the time (T), see at least [0121]-[0124]+).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Higuchi by including to estimate a maximum curvature of the road along which the own vehicle is traveling, based on the position of the preceding vehicle that is detected via the image processing on the captured image of the preceding vehicle; and correct a curvature of the lane separation line of the road along which the own vehicle is traveling that is obtained based on the image of the lane separation line to be within the maximum curvature that is estimated using the position of the preceding vehicle as taught by Stein for improving driving performing of vehicles with safety.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harda (EP3106369A1) discloses a system for safe steering assistance in a vehicle.  The system identifies an upcoming curve, detects an inner and an outer lane boundary of the upcoming curve, corrects a lane boundary for the driver of vehicle performing driving with confidence and safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662